United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0604
Issued: July 7, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 23, 2017 appellant filed a timely appeal from a September 14, 2016 decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than seven percent permanent impairment of his
right lower extremity, for which he previously received a schedule award.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts of the case as presented in the
prior appeal are incorporated herein by reference. The relevant facts are set forth below.
On November 6, 2012 appellant, then a 52-year-old marine machinery mechanic, filed a
traumatic injury claim (Form CA-1) for a twisted right ankle due to stepping into a pothole and
rail track on November 2, 2012.
By decision dated February 28, 2013, OWCP accepted appellant’s claim for right ankle
sprain. Appellant received intermittent payments of wage-loss compensation on the periodic
compensation rolls from March 22, 2013 through May 2, 2014.
Appellant underwent an authorized arthroscopic debridement of the right ankle and
chondropasty on July 10, 2013. He returned to light-duty work on September 4, 2013.
On November 5, 2014 OWCP proposed to terminate appellant’s medical and wage-loss
compensation benefits, finding that the weight of the medical evidence established no continuing
residuals of his accepted work-related condition.3
On July 28, 2016 appellant requested a schedule award in a claim for compensation
(Form CA 7).
By letter dated July 29, 2016, OWCP informed appellant of the evidence needed to
establish entitlement to a schedule award. It afforded him 30 days to submit such evidence.
In a report submitted by appellant dated May 25, 2016, Dr. Arthur W. Wardell, a Boardcertified orthopedic surgeon, provided a permanent impairment rating for appellant’s right lower
extremity based upon the sixth edition American Medical Association, Guides to the Evaluation
of Permanent Impairment (A.M.A., Guides). On examination he noted 0 degrees dorsiflexion,
20 degrees plantar flexion, inversion to 6 degrees, and eversion to 10 degrees. Dr. Wardell found
that appellant had 7 percent permanent impairment of the lower extremity due to hind-foot
stiffness and 7 percent impairment due to ankle motion impairment, for a total of 14 percent. He
cited Table 16-20 and Table 16-22 of the A.M.A., Guides for calculating these percentages of
impairment. Dr. Wardell noted a further seven percent permanent impairment due to ankle
arthritis, which he calculated using Table 16-2. The final total permanent impairment rating
provided by him for the right lower extremity was 21 percent.

2

Docket No. 15-1726 (issued January 19, 2016).

3

By letter dated November 21, 2014, appellant responded to the proposal to terminate his medical and wage-loss
compensation benefits. He argued that there was an unresolved conflict of medical opinion. By decision dated
March 4, 2015, OWCP terminated appellant’s medical and wage-loss compensation benefits effective
March 4, 2015. Appellant filed a timely appeal to the Board on August 17, 2015. By decision dated January 19,
2016, the Board reversed the termination of appellant’s compensation benefits, finding that OWCP had not met its
burden of proof to terminate his benefits because there remained an unresolved conflict of medical opinion. Id.

2

OWCP forwarded the case record and a statement of accepted facts to a district medical
adviser (DMA) on August 25, 2016. In a report dated September 12, 2016, the DMA calculated
seven percent permanent impairment of the right lower extremity based on ankle sprain. He
noted that his total permanent impairment of the right lower extremity differed from
Dr. Wardell’s because the hind-foot motion loss was not associated with appellant’s ankle sprain
and because ankle arthritis was not an accepted condition. Therefore, basing his calculation
solely on Table 16-22 for appellant’s ankle sprain, the DMA noted a mild motion deficit,
corresponding to seven percent right lower extremity permanent impairment. He noted that
appellant’s date of maximum medical improvement was May 25, 2016.
By decision dated September 14, 2016, OWCP granted appellant a schedule award for
seven percent permanent impairment of the right lower extremity. It found that the weight of the
medical evidence rested with the DMA.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members, functions and organs of the body.
FECA, however, does not specify the manner by which the percentage loss of a member,
function or organ shall be determined. To ensure consistent results and equal justice for all
claimants under the law, good administrative practice requires the use of uniform standards
applicable to all claimants.6 The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.7 For decisions issued after
May 1, 2009, the sixth edition is used to calculate schedule awards.8 It is well established that in
determining the amount of a schedule award for a member of the body that sustained an
employment-related permanent impairment, preexisting impairments of the body are to be
included.9
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

7

Id.

8

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides (6th ed. 2009); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700, Exhibit 1 (January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.5a (February 2013).
9

See Dale B. Larson, 41 ECAB 481, 490 (1990); Federal (FECA) Procedure Manual, id. at Chapter 3.700.3.a.3
(January 2010). This portion of OWCP’s procedure provides that the impairment rating of a given scheduled
member should include any preexisting permanent impairment of the same member or function.

3

and Health (ICF).10 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE), and Clinical Studies (GMCS).11 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides with the medical adviser
providing rationale for the percentage of impairment specified.13
ANALYSIS
The Board finds that appellant has not established greater than seven percent right lower
extremity impairment. OWCP accepted that he sustained a right ankle sprain. Appellant
submitted a report from Dr. Wardell, which calculated a total 21 percent impairment rating for
his right lower extremity, based on adding 7 percent for ankle motion impairment, 7 percent for
ankle arthritis, and 7 percent for hind-foot stiffness.
The Board has previously found that OWCP’s procedures provide that impairment
ratings for schedule awards should include those conditions accepted by OWCP as work related,
and any preexisting permanent impairment of the same member or function. If the work-related
injury has affected any residual usefulness in whole or in part, a schedule award may be
appropriate.14 Dr. Wardell did not explain whether appellant’s ankle arthritis was preexisting,
nor did he provide actual measurements of cartilage intervals such that any preexisting arthritis
could be rated. The diagnosis of ankle arthritis is dependent on x-ray studies demonstrating a
cartilage interval of three millimeters as well as mild osteophytes with impingement.15 Finally,
Dr. Wardell did not explain how appellant’s hind foot stiffness was causally related to the
accepted injury.16 Therefore, his report did not support a finding of more than seven percent
permanent impairment of the right lower extremity.
OWCP forwarded Dr. Wardell’s report along with a statement of accepted facts to a
DMA. The DMA calculated seven percent permanent impairment rating for appellant’s right
lower extremity, noting that the seven percent impairment rating for ankle motion impairment

10

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
11

Id. at 383-419.

12

Id. at 411.

13

See supra note 7 at Chapter 2.808.6(f) (February 2013).

14

K.S., Docket No. 15-1082 (issued April 18, 2017). See also supra note 8.

15

See J.C., Docket No. 16-0156 (issued August 16, 2016).

16

Supra note 13.

4

was appropriate. He based his calculation on Table 16-22 for appellant’s ankle sprain.17 The
DMA properly found a mild motion deficit, based upon Dr. Wardell’s findings of 0 degrees
dorsiflexion, 20 degrees plantar flexion, inversion to 6 degrees, and eversion to 10 degrees
corresponding to seven percent right lower extremity impairment rating. The Board finds that
the DMA’s rating represents the weight of medical opinion. The DMA explained the differences
between his impairment rating calculations with citations to the A.M.A., Guides, and explained
why his rating differed from Dr. Wardell’s, noting the areas in which Dr. Wardell’s reports did
not comport with the A.M.A., Guides. When an attending physician’s report does not comport
with the A.M.A., Guides, OWCP may rely on the opinion of its medical adviser to apply the
Guides to the findings of the attending physician.18 Thus, OWCP properly relied on the DMA’s
final lower right extremity impairment rating of seven percent, based upon appellant’s ankle
motion impairment. There is no other medical evidence of record containing an impairment
rating as calculated according to the A.M.A., Guides.
Therefore, the Board finds that appellant has no more than seven percent permanent
impairment of his right lower extremity, for which he previously received a schedule award.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has no more than seven percent impairment of his right
lower extremity, for which he received a schedule award.

17

Supra note 9 at page 549.

18

Linda Beale, 57 ECAB 429 (2006).

5

ORDER
IT IS HEREBY ORDERED THAT the September 14, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

